Per Curiam.
Respondent was admitted to practice by this Court in January 2001. He was previously admitted to the Connecticut bar in 1999.
By order dated January 30, 2009, the Superior Court for Connecticut suspended respondent from the practice of law for one month commencing that date with an automatic reinstatement on March 1, 2009 for various violations of the Connecticut Rules of Professional Conduct. However, the court also set conditions to be met prior to his resuming the active practice of law.
Petitioner now moves for an order imposing reciprocal discipline upon respondent pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has not replied to the instant motion. Petitioner’s motion is granted and, in the interest of justice and with due regard for the discipline imposed in Connecticut, we suspend respondent from the practice of law for a period of 90 days.
Spain, J.E, Rose, Lahtinen, McCarthy and Garry, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of 90 days, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9)